STATE OF MICHIGAN

                          COURT OF APPEALS



FLAGSTAR BANK FSB,                                               UNPUBLISHED
                                                                 November 22, 2016
              Plaintiff-Appellee,

v                                                                No. 328332
                                                                 Oakland Circuit Court
MONEY WISE INVESTMENT, INC,                                      LC No. 2014-142707-CK

              Defendant-Appellant.


Before: M. J. KELLY, P.J., and MURRAY and BORRELLO, JJ.

PER CURIAM.

        In this dispute relating to an indemnification claim, defendant Money Wise Investment,
Inc. (Money Wise) appeals by right the trial court’s order granting summary disposition under
MCR 2.116(C)(10) in favor of plaintiff Flagstar Bank FSB (Flagstar). For the reasons stated in
this opinion, we affirm.

                                      I. BASIC FACTS

       In 1998, Money Wise entered into a contract with Flagstar (the broker agreement).
Under the terms of the agreement, Money Wise would sell loans to Flagstar, who then had the
option of reselling those loans on the secondary market.

       In 2005, Money Wise originated a $169,520 mortgage loan to Attef A. Girgis and Gisele
H. Girgis (the Girgis loan). A few days later, pursuant to the broker agreement, Money Wise
sold the promissory note and mortgage on the Girgis loan to Flagstar. Subsequently, in 2006,
Flagstar sold the loan to Fannie Mae on the secondary market. The Girgis loan eventually
entered into default for non-payment, with the last payment remitted in August 2009. Fannie
Mae foreclosed on the property and it was sold.

        In September 2013, Fannie Mae sent a letter to Flagstar demanding reimbursement for its
losses on the Girgis loan. Significantly, Fannie Mae stated:

               According to a recent credit report obtained by Fannie Mae, the credit
       report represented four additional mortgages closed prior to the subject
       transaction. These liabilities, which were not disclosed by the borrower on the
       origination application, resulted in $271510 additional debt. The borrower failed
       to provide a factual financial statement regarding his financial condition.

                                              -1-
         Additionally, we are unable to determine the impact on the borrower’s available
         assets and reserves at the time of the subject loan closing. These undisclosed
         mortgages resulted in a misrepresentation of the borrower’s financial condition
         and unacceptable additional layering of risk.

Fannie Mae provided details on each of the undisclosed mortgages. Moreover, Fannie Mae
asserted that the errors constituted a breach of Flagstar’s contractual warranty that “no fraud or
material misrepresentation has been committed by any party, including the borrower . . . .” As a
result, Fannie Mae stated the Girgis loan was ineligible for delivery.

         In March 2014, Flagstar repurchased the Girgis loan for $130,868.09, noting that the
general problem was an underwriting error and fraud. More specifically, Flagstar stated on a
loss reimbursement form that there was “[u]ndisclosed debt, occupancy misrepresentation and
[failure to provide] a final inspection as required on the approval letter.” Nothing on the record
indicates that Flagstar notified Money Wise about Fannie Mae’s demand for reimbursement until
after it had already settled that claim. Instead, it appears that after settling with Fannie Mae,
Flagstar sent a written demand for indemnification to Money Wise, who refused to pay for
Flagstar’s losses on the Girgis loan.

       In September 2014, Flagstar filed a complaint against Money Wise. Flagstar asserted
that Money Wise had breached the broker agreement by selling a loan containing an “untrue
statement of material facts” contrary to the warranty in § 2(f) of the agreement and by failing to
indemnify Flagstar pursuant to the § 7 indemnity clause for the losses it incurred on the Girgis
loan.1

         Flagstar moved for summary disposition pursuant to MCR 2.116(C)(10). Pertinent to this
appeal, Money Wise argued in response that the indemnity clause required Flagstar to tender its
defense of the case to Money Wise and that its failure to do so required Flagstar to now prove
that it was actually liable to Fannie Mae on the underlying claim before it would be entitled to
indemnification from Money Wise. Money Wise contended that Flagstar could not prove actual
liability because the six-year statute of limitations for breach of contract had expired on the
underlying claim. Alternatively, Money Wise argued that when Flagstar sold the Girgis loan to
Fannie Mae the sale acted as an assignment of Flagstar’s rights under the broker agreement,
including the right to indemnification. As a result, Flagstar no longer had the right to seek
indemnification for losses on the Girgis loan.




1
    The § 7 indemnity clause provided that Money Wise would

         indemnify, defend, and hold [Flagstar] harmless from and against any and all
         claims, losses, costs, or damages, including reasonable attorney fees arising from
         the sale of any loan to [Flagstar] at such time and in such manner as set forth in
         the Seller’s Guide.”



                                                -2-
        Flagstar responded that the September 2013 letter from Fannie Mae was sufficient to
establish that it was actually liable to Fannie Mae on the underlying claim. Flagstar further
argued that the statute of limitations did not bar Fannie Mae’s claim because the claim had not
accrued until after Fannie Mae suffered a loss on the loan. Finally, addressing Money Wise’s
alternative argument, Flagstar asserted that pursuant to the broker agreement, it had only
assigned its rights to the Girgis loan to Fannie Mae and it still retained its right to
indemnification under the broker agreement.

       After argument, the trial court granted Flagstar’s motion for summary disposition.

                                    II. INDEMNIFICATION

                                 A. STANDARD OF REVIEW

        Money Wise argues on appeal that the trial court erred when it granted Flagstar’s motion
for summary disposition. Specifically, Money Wise argues that Flagstar was required to prove
actual liability to Fannie Mae, which it could not do because the underlying claim was barred by
the statute of limitations for breach of contract claims. This Court reviews de novo a trial court’s
decision on a motion for summary disposition. Barnard Mfg Co, Inc v Gates Performance
Engineering, Inc, 285 Mich. App. 362, 369; 775 NW2d 618 (2009).

                                         B. ANALYSIS

        The threshold question in any indemnification action is whether the indemnity clause
applies to the underlying claim at issue. Miller-Davis Co v Ahrens Const, Inc, 495 Mich. 161,
174; 848 NW2d 95 (2014). To answer this question, this court conducts a “straightforward
analysis of the facts and the contract terms.” Id. (citation and quotation marks omitted).
However, in this case, the parties do not contend that the indemnity clause does not apply to the
underlying claim. Instead, Money Wise asserts that Flagstar must prove that it was actually
liable for the underlying claim, whereas Flagstar asserts it must only prove that it was potentially
liable for the underlying claim.

        In Grand Trunk Western R R, Inc v Auto Warehousing Co, 262 Mich. App. 345, 354-355;
686 NW2d 756 (2004), this Court held that “if an indemnitee settles a claim against it before
seeking the approval of, or tendering the defense to, the indemnitor, then the indemnitee must
prove its actual liability to the claimant to recover from the indemnitor.” (Emphasis in original).
“However, the indemnitee who has settled a claim need show only potential liability if the
indemnitor had notice of the claim and refused to defend.” Id. at 355 (emphasis in original).

       The trial court held that the actual liability standard from Grand Trunk did not apply
because the contractual duty to defend in this case did not require Flagstar to tender its defense
whereas the duty to defend in Grand Trunk did require the indemnitee to tender its defense
before the duty to defend would be triggered. However, application of the actual liability
standard does not turn on whether the indemnity clause mandates the indemnitee tender its
defense. Instead, the reasoning behind the standard was explained by the Sixth Circuit in
Tankrederiet Gefion A/S v Hyman-Michaels Co, 406 F 2d 1039, 1043-1044 (CA 6, 1969):



                                                -3-
       It certainly seems appropriate for B, the party desiring to settle and possessing the
       facts pertaining to the settlement, to be required to tender C the choice of
       approving the settlement or of going forward with the defense in exchange for a
       hold-harmless agreement. We assume that such a hold-harmless agreement
       would constitute C’s financially responsible guarantee that B would under no
       circumstances be forced to pay more than the sum for which it was prepared to
       settle. If such a tender were refused and B settled, then we think the proofs
       required in the subsequent suit against C would appropriately be potential liability
       and reasonableness of the settlement.

                The ultimate problem with any other rule than that which the District
       Judge laid down here is that potentially it would allow B (the original defendants)
       to spend C’s (the third-party defendant) money without the final judgment of a
       court or C’s agreement. Deciding whether to try a case to judgment or to settle it
       involves elements of legal evaluation, of financial capacity to take risk, and of
       appetite for court room conflict which vary widely among litigants. We hold that
       under the facts of this case B cannot compel C to accept B’s evaluation of these
       critical factors. Any other rule would deny C any opportunity to contest B’s
       liability to A—a liability which C may be required to pay.

We adopted the Tankrederiet court’s reasoning in Ford v Clark Equip Co, 87 Mich. App. 270,
277; 274 NW2d 33 (1978), noting that:

               The policy of this state is to encourage settlements of suits. The
       settlement of a suit benefits both parties and the public. If this policy is to be
       effective, the burden on the defendant who settles after a tender of the defense to
       the contractual indemnitor is refused must not be too heavy. We, therefore, hold
       that to recover on the contract of indemnity, [the indemnitee] need show only its
       potential, as opposed to its actual, liability to [the underlying claimant].
       [Emphasis added; citations omitted.]

       Applying the rule from Grand Trunk and Ford, it is plain that because Flagstar did not
seek approval from or tender its defense to Money Wise before settling with Fannie Mae on the
underlying claim, Flagstar must prove it was actually liable to Fannie Mae before it can recover
from Money Wise.

        The burden of establishing potential liability is lighter than the burden of establishing
actual liability. See id. In Grand Trunk, we explained:

               Potential liability actually means nothing more than that the indemnitee
       acted reasonably in settling the underlying suit. The reasonableness of the
       settlement consists of two components, which are interrelated. The fact finder
       must look at the amount paid in settlement of the claim in light of the risk of
       exposure. The risk of exposure is the probable amount of a judgment if the
       original plaintiff were to prevail at trial, balanced against the possibility that the
       original defendant would have prevailed. If the amount of the settlement is
       reasonable in light of the fact finder’s analysis of these factors, the indemnitee

                                                -4-
       will have cleared this hurdle. [Grand Trunk, 262 Mich. App. at 355-356, quoting
       Ford, 87 Mich. at 278.]

The burden of proving potential liability can be satisfied if the indemnitee can establish a
genuine issue of material fact regarding whether the underlying claim would have been
successful. Grand Trunk, 262 Mich. App. at 358.

        In contrast, actual liability is liability that exists “in fact or reality” and is “not false or
apparent.” See Merriam-Webster’s Collegiate Dictionary (11th ed). As such, in order to prove
actual liability, the indemnitee must establish that it would have lost on the underlying claim had
it brought that claim to trial. An indemnitor can make that showing by presenting evidence that
the underlying claimant would have been entitled to summary disposition on the claim had such
a motion been brought.

        It is well-established that when reviewing a motion for summary disposition under MCR
2.116(C)(10), a court considers “affidavits, pleadings, depositions, admissions, and other
documentary evidence submitted by the parties in the light most favorable to the party opposing
the motion.” Greene v A P Prods, Ltd, 475 Mich. 502, 507; 717 NW2d 855 (2006) (citation and
quotation marks omitted). Likewise, it is well-established that such a motion should be granted
“if there is no genuine issue as to any material fact and the moving party is entitled to judgment
as a matter of law.” MEEMIC Ins Co v DTE Energy Co, 292 Mich. App. 278, 280; 807 NW2d
407 (2011). In making that determination, the court may not make factual findings on disputed
factual issues during a motion for summary disposition and may not make credibility
determinations. Burkhardt v Bailey, 260 Mich. App. 636, 647; 680 NW2d 453 (2004).

       Here, the underlying cause of action is breach of contractual warranty. The contract
allegedly breached is not included in the lower court record. Instead, the only proof that a
warranty existed was Fannie Mae’s assertion in its September 2013 letter to Flagstar demanding
reimbursement for the breach of that warranty. Further, the only proof that the contractual
warranty was breached is Fannie Mae’s assertion that the warranty was breached.2 Likewise, the
only proof that there was fraud or misrepresentation on the origination application is, again,
Fannie Mae’s letter stating that a “recent” credit report showed that the Girgises had four
undisclosed mortgages that were taken out before the subject mortgage closing.

        Nevertheless, even without the underlying documents, the September 2013 letter is
sufficient to establish (1) that the underlying loan application contained misrepresentations, (2)
that the misrepresentations rendered the loan ineligible for delivery to Fannie Mae, and (3) that
the misrepresentation on the application resulted in a breach of Flagstar’s warranty to Fannie
Mae. Accepting these facts, Flagstar submitted sufficient unrebutted evidence to show that it
was actually liable to Fannie Mae. Money Wise presented no contrary evidence and instead
asserts that the failure to disclose the additional mortgages may not have been a material breach,
especially considering that the mortgage was in good standing for three and a half years before


2
  A loss reimbursement statement submitted by Flagstar also suggests the agreement between
Flagstar and Fannie Mae was breached because of an underwriting problem and fraud.


                                                  -5-
default. However, an indemnitor “may not rely on general allegations or denials to overcome a
motion for summary disposition.” Grand Trunk, 262 Mich. at 358. Moreover, “[i]f a party
opposing a motion for summary disposition fails to present evidentiary proofs establishing the
existence of a material factual dispute, summary disposition is properly granted.” Id. at 360.
Accordingly, on these facts Flagstar met its initial burden of showing that it was actually liable
on the underlying claim.

        However, if the underlying suit would have been successfully defended, then the
indemnitee cannot recover on the indemnity claim. Id. at 357. Money Wise argues that Flagstar
could have successfully defended against Fannie Mae’s claim for breach of contractual warranty
by raising the statute of limitations as a defense. The statute of limitations for breach of contract
is six years. MCL 600.5807(8). Further, generally, a breach of contract claim accrues on the
date of the breach, Seyburn, Kahn, Ginn, Bess, Deitch and Serlin, PC v Bakshi, 483 Mich. 345,
355; 771 NW2d 411 (2009), which suggests that the breach in this case occurred in 2006 and the
limitations period expired in 2012, one year before Fannie Mae demanded reimbursement.

        However, a claim “for damages based on a warranty of quality or fitness the claim
accrues at the time the breach of warranty is discovered or reasonably should be discovered.”
MCL 600.5833. The record shows that the Girgis loan did not enter into default until 2009. And
the demand letter, written in 2013, reflects that a “recent credit report” revealed the four
additional mortgages. Accordingly, given that there was no need to obtain a credit report before
the Girgises defaulted on the loan 2009, it appears that the earliest Fannie Mae should have
discovered the breach of warranty was 2009. Moreover, given that the 2013 letter refers to a
“recent credit report,” it appears that Fannie Mae actually discovered the claim sometime in
2013. Thus, on this record, the six-year limitations period accrued between 2009 and 2013, and
the statute of limitations would not have run until sometime between 2015 or 2018. Fannie Mae
could have therefore filed a timely claim for relief in 2013 if Flagstar had not determined that it
was obligated to reimburse it for its losses on the Girgis loan.

                                III. ASSIGNMENT OF RIGHTS

                                  A. STANDARD OF REVIEW

        Money Wise argues that under the plain language of the broker agreement, Flagstar
assigned all of its rights under the agreement—including its right to indemnification—to Fannie
Mae when it sold the Girgis loan. We review de novo the proper interpretation and application
of a contract. Cohen v Auto Club Ins Ass’n, 463 Mich. 525, 528; 620 NW2d 840 (2001).

                                          B. ANALYSIS

         In interpreting a contract, this Court looks to the plain and ordinary meaning of the words
of the contract. Northline Excavating, Inc v Livingston Co, 302 Mich. App. 621, 627; 839 NW2d
693. “We cannot read words into the plain language of a contract.” Id. at 628. “The cardinal
rule in the interpretation of contracts is to ascertain the intention of the parties.” Radu v Herndon
& Herndon Investigations, Inc, 302 Mich. App. 363, 374; 838 NW2d 720 (2013) (citation and
quotation marks omitted). Further, a contract must be construed as a whole, with “all its parts . .
. harmonized so far as reasonably possible[.]” Comerica Bank v Cohen, 291 Mich. App. 40, 46;

                                                -6-
805 NW2d 544 (2010) (citation and quotation marks omitted). If possible, every word should be
given effect and no part should “be taken as eliminated or stricken by some other part unless
such a result is fairly inescapable.” Id. (citation and quotation marks omitted).

       Here, the broker agreement provides:

               [Flagstar] shall have the right to assign this Agreement and its duties,
       obligations, or rights hereunder upon written notice to [Money Wise]. In the
       event that [Flagstar] sells or assigns all or part of its interest in any mortgage
       loans that are subject to this Agreement to a third party, such third party shall
       succeed to all rights of [Flagstar] hereunder with respect to such mortgage loans.

This provision clearly contemplates two different situations where Flagstar could assign its
rights. The first sentence provides that Flagstar can assign its rights, duties, and obligations
under the broker agreement only after providing written notice to Money Wise. The second
sentence provides that the sale to a third party of all or part of Flagstar’s interest in any mortgage
acts as an assignment of Flagstar’s rights with respect to the mortgage loan that was sold. If the
sale of a mortgage automatically assigned all of Flagstar’s rights under the broker agreement to
the third party, then the written notice requirement in the first sentence would be nothing more
than surplusage. Thus, based on the plain language of the contract, Flagstar’s sale of the Girgis
loan to Fannie Mae only assigned the rights “with respect to [that] mortgage loan.” It did not
assign Flagstar’s rights under the broker agreement, which could only be assigned after
providing written notice to Money Wise.

       The trial court did not err in granting summary disposition.

       Affirmed.

                                                              /s/ Michael J. Kelly
                                                              /s/ Christopher M. Murray
                                                              /s/ Stephen L. Borrello




                                                 -7-